Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered February 22,1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in refusing the defendant’s request for a substitution of counsel (see, People v Nunez, 186 AD2d 764; People v Maldonado, 178 AD2d 554; People v Moore, 153 AD2d 702).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.